Exhibit 10.1
 
AGREEMENT FOR THE PURCHASE OF COMMON STOCK
 
THIS COMMON STOCK PURCHASE AGREEMENT, (this “Agreement”) made this___ day of
April, 2014, by, between and among TATIANA FUMIOKA (hereinafter referred to as
(“FUMIOKA” or “Seller), and ANVI GLOBAL, INC., a North Carolina corporation
(“Purchaser”), setting forth the terms and conditions upon which the Seller will
sell Eight Million (8,000,000) shares of VETRO, INC. (“VETRO” or the “Company”)
common stock (the “Shares”), personally owned by Seller, to the Purchaser. The
Seller and the Purchaser may be referred to herein singularly as a “Party” and
collectively, as the “Parties”.
 
In consideration of the mutual promises, covenants, and representations
contained herein, THE PARTIES HERETO AGREE AS FOLLOWS:
 
WITNESSETH:
 
WHEREAS, the Purchaser has appointed John B. Lowy PC, Attorneys At Law, to act
as the Purchaser Escrow Agent ("Purchaser Escrow Agent") to receive and hold all
consideration received from the Purchaser for the purchase of the Shares, and to
deliver the consideration to the Seller in accordance with the Escrow Agreement;
and
 
WHEREAS, the Seller has appointed Law Offices of Jody M. Walker, Esq. to act as
the Seller Escrow Agent (“Seller Escrow Agent”) to receive and hold the Seller’s
stock certificate and the other Documents referred to herein, and to deliver the
stock certificate and the Documents to the Purchaser in accordance with the
Escrow Agreement; and
 
WHEREAS, the Purchaser, Seller and Escrow Agents have entered into an Escrow
Agreement dated April 15, 2014
 
NOW THEREFORE, in consideration of the mutual promises, covenants and
representations contained herein, the parties herewith agree as follows:
 
ARTICLE I
SALE OF SECURITIES
 
1.01  Sale. Subject to the terms and conditions of this Agreement, the Seller
agrees to sell the Shares, and the Purchaser shall purchase the 8,000,000
Shares, for a total of Three Hundred Seventy Five Thousand Dollars (U.S.)
($375,000) (the “Purchase Price” or “Funds”). This is a private transaction
between the Seller and Purchaser.
 
1.02  Deposit: Purchaser has previously made, by wire transfer, a deposit (the
“Deposit”) in the amount of Thirty Five Thousand Dollars ($35,000.00) with the
Purchaser Escrow Agent towards the Shares being sold by the Seller. The Deposit
shall be released from escrow in accordance with the terms set forth in the
Escrow Agreement.
 
Agreement For The Purchase Of Common Stock-VETRO
 
1

--------------------------------------------------------------------------------

 


 
1.03  Balance of Purchase Price. The Purchaser has wire transferred $340,000,
the balance of the Purchase Price, to the Purchaser Escrow Account, and the
Closing will take place on or before May 2, 2014, subject to the terms and
conditions herein. It is agreed that all of the Shares shall remain in escrow
with the Seller Escrow Agent until the Closing of the sale of the Shares; At the
Closing, all stock certificates, stock powers and corporate documents listed in
paragraphs 2.12, 2.13 and 3.02 below shall be delivered as instructed by the
Purchaser, and the Purchase Price shall be wire transferred to the Seller Escrow
Agent, as set forth in the Escrow Agreement.
 
Subject to the Seller and VETRO satisfying the representations and warranties
set forth in Article II, this Agreement may be terminated unilaterally by Seller
if: (i) the balance of the Purchase Price for the Shares is not paid in full to
the Purchaser Escrow Agent’s Escrow Account on or before May 2, 2014, unless an
extension of time is agreed to in writing by all Parties; or (ii) Purchaser has
failed to comply with all material terms of this Agreement. Upon such
termination, all consideration previously paid by Purchaser shall be retained by
Seller in accordance with the terms of the Escrow Agreement. Upon the payment of
the total Purchase Price of $375,000 by the Purchaser to the Seller for the
Shares, by wire transfer to the Seller Escrow Account, and the receipt of all
items outlined below which shall be provided by the Seller, the Closing will
take place immediately unless extended by the parties signing this Agreement.
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES
 
The Seller and VETRO, jointly and severally, represent and warrant to the
Purchaser the following:
 
2.01  Organization; VETRO is a Nevada corporation duly organized, validly
existing, and in good standing under the laws of that state, has all necessary
corporate powers to own properties and carry on a business, and is duly
qualified to do business and is in good standing in the state of Nevada and
elsewhere, if required. All actions taken by the incorporators, directors and/or
shareholders of VETRO have been valid and in accordance with the laws of the
state of Nevada. VETRO is a reporting company with the SEC pursuant to Section
15(d) of the Securities Exchange Act of 1934; and VETRO’s common stock is now,
and as of the Closing will be, included for quotation on the OTCBB, with the
symbol VTRQ. VETRO’s common stock is now, and as of Closing will be,
DTC-eligible with no “DTC chills” or other impediments to the transferability of
the registered shares.
 
2.02  Capital. The authorized capital stock of VETRO consists of 75,000,000
shares of Common Stock, $0.001 par value, of which 10,550,000 shares of Common
Stock are issued and outstanding. VETRO has no shares of preferred shares
authorized. The 8,000,000 Shares being sold by Seller represent approximately
75.8% of VETRO’s total issued and outstanding shares of Common Stock. All
outstanding shares are fully paid and non-assessable, free of liens,
encumbrances, options, restrictions and legal or equitable rights of others not
a party to this Agreement. At the Closing, there will be no outstanding
subscriptions, options, rights, warrants, convertible securities, or other
agreements or commitments obligating VETRO to issue or to transfer from treasury
any additional shares of its capital stock. None of the outstanding shares of
VETRO are subject to any stock restriction agreements. There are approximately
30 shareholders of record of VETRO. All of such shareholders have valid title to
such Shares; and all shareholders, except the Seller, purchased their shares
pursuant to a registration statement on Form S-1, which was declared effective
by the SEC on August 16, 2013.
 
Agreement For The Purchase Of Common Stock-VETRO
 
2

--------------------------------------------------------------------------------

 
 
2.03  Financial Statements. VETRO’s financial statements fairly present the
financial condition and operating results of VETRO as of the dates, and for the
periods, indicated therein. Except as set forth in the Financial Statements, and
as set forth in Paragraph 2.05, VETRO has no material liabilities (contingent or
otherwise). VETRO is not a guarantor or indemnitor of any indebtedness of any
other person, firm, or corporation. VETRO is a “shell,” as that term is defined
in the SEC’s Rules and Regulations.
 
2.04  Filings with Government Agencies. VETRO is a Section 15(d) Reporting
Issuer as that term is described by the Securities Act of 1933, and files annual
and quarterly reports with the SEC. VETRO has made all required filings with the
SEC and the State of Nevada, and is current in its filings and reporting with
the SEC and to the State of Nevada. On March 17, 2014,VETRO filed with the SEC
its Annual Report on Form 10-K for the fiscal year ended December 31, 2013. Upon
the purchase of the Shares by the Purchaser, the Purchaser will have the full
responsibility for filing any and all documents required by the Securities and
Exchange Commission, including the Form 8­K, and/or any other government agency
that may be required. The Purchaser understands that the Seller will have no
responsibility whatsoever for any filings made by VETRO after the Closing,
either with the SEC, FINRA or with the State of Nevada.
 
2.05  Liabilities. It is understood and agreed that the purchase of the Shares
is predicated on VETRO not having any liabilities as of the Closing. VETRO shall
not, as of Closing, have any debt, liability, or obligation of any nature,
whether accrued, absolute, contingent, or otherwise that will not be paid at
Closing. Without limiting the foregoing, at or before the Closing, the Seller
will cancel any indebtedness owed to the Seller by VETRO. Seller is not aware of
any pending, threatened or asserted claims, lawsuits or contingencies involving
the VETRO or its Shares. To the best of knowledge of the Seller, there is no
dispute of any kind between VETRO and any third party, and no such dispute will
exist at the Closing of this transaction and at Closing, except as set forth
herein, VETRO will be free from any and all liabilities, liens and claims.
 
2.06  Tax Returns. VETRO has filed all required Federal and state tax returns to
date. VETRO has never been profitable; and as of Closing, there shall be no
taxes of any kind, Federal, state or local, due or owing by VETRO.
 
2.07  Ability to Carry Out Obligations. The Seller has the right, power, and
authority to enter into, and perform his obligations under this Agreement. The
execution and delivery of this Agreement by the Seller and VETRO and the
performance by the Seller of his obligations hereunder will not cause,
constitute, or conflict with or result in (a) any breach or violation or any of
the provisions of or constitute a default under any license, indenture,
mortgage, charter, instrument, articles of incorporation, bylaw, or other
agreement or instrument to which VETRO its sole officer and director, or Seller
are a party, or by which they may be bound, nor will any consents or
authorizations of any party other than those hereto be required, (b) an event
that would cause VETRO (and/or assigns) to be liable to any party, or (c) an
event that would result in the creation or imposition of any lien, charge, or
encumbrance on any asset of VETRO or upon the shares of VETRO to be acquired by
the Purchaser.
 
Agreement For The Purchase Of Common Stock-VETRO
 
3

--------------------------------------------------------------------------------

 
 
2.8        Contracts, Leases and Assets. Except as set forth in its SEC filings,
VETRO is not a party to any contract, agreement or lease. No person holds a
power of attorney from VETRO or the Seller. At the Closing, VETRO and Seller
will cancel their lease, and VETRO will have no liabilities or any obligations
which would give rise to a liability to the Seller for lease obligations in the
future.
 
2.9        Compliance with Laws. To the best of knowledge of the Seller, VETRO
has complied in all material respects, with, and is not in violation of any,
federal, state, or local statute, law, and/or regulation pertaining. To the best
of the knowledge of the Seller, VETRO has complied with all federal and state
securities laws in connection with the offer, sale and distribution of its
securities. At the time that VETRO issued the Shares to the Seller, VETRO was
entitled to use the exemption provided by the Securities Act of 1933 relative to
the sale of its Shares. The Shares being sold herein are being sold in a private
transaction between the Seller and the Purchaser.
 
2.10  Litigation. VETRO is not a party to any suit, action, arbitration, or
legal administrative or other proceeding, or pending governmental investigation.
To the best knowledge of the Seller, there is no basis for any such action or
proceeding and no such action or proceeding is threatened against VETRO. VETRO
is not a party to or in default with respect to any order, writ, injunction, or
decree of any federal, state, local, or foreign court, department, agency, or
instrumentality.
 
2.11  Conduct of Business. Prior to the Closing, VETRO shall conduct its
business in the normal course, and shall not (without the prior written approval
of Purchaser) (i) sell, pledge, or assign any assets, (ii) amend its Certificate
of Incorporation or Bylaws, (iii) declare dividends, redeem or sell stock or
other securities (iv) incur any liabilities, except in the normal course of
business, (v) acquire or dispose of any assets, enter into any contract,
guarantee obligations of any third party, or (vi) enter into any other
transaction.
 
2.12  Corporate Documents. Each of the following documents, which shall be true,
complete and correct in all material respects, will be delivered to Purchaser at
the Closing:
 
 (i)             Certificate of Incorporation and all amendments thereto;
 
 (ii)            Bylaws and all amendments thereto;
 
 (iii)           Minutes and Consents of Shareholders;
 
 (iv)           Minutes and Consents of the board of directors;
 
 (v)            List of officers and directors;
 
 (vi)           Certificate of Good Standing from the Secretary of State of
Nevada;


Agreement For The Purchase Of Common Stock-VETRO
 
4

--------------------------------------------------------------------------------

 
 
 (vii)          Current Certified Shareholder list from the Transfer Agent;
 
 (viii)         All books and records of VETRO, including, without limitation,
all accounting records and agreements; and
 
 (ix)            EDGAR filing codes.
 
2.13  Closing Documents.  All minutes, consents or other documents pertaining to
VETRO to be delivered at the Closing shall be valid and in accordance with the
laws of Nevada.
 
2.14  Title. The Seller has good and marketable title to all of the Shares being
sold by them to the Purchaser pursuant to this Agreement. The Shares will be, at
the Closing, free and clear of all liens, security interests, pledges, charges,
claims, encumbrances and restrictions of any kind, except for restrictions on
transfer imposed by federal and state securities laws. None of the Shares are or
will be subject to any voting trust or agreement. No person holds or has the
right to receive any proxy or similar instrument with respect to such Shares.
Except as provided in this Agreement, the Seller is not a party to any agreement
which offers or grants to any person the right to purchase or acquire any of the
Shares. There is no applicable local, state or federal law, rule, regulation, or
decree which would, as a result of the purchase of the Shares by Purchaser,
impair, restrict or delay voting rights with respect to the Shares.
 
2.15  Transfer of Shares. The Seller will have the responsibility for sending
all certificates representing the Shares being purchased, along with the proper
Stock Powers with Bank Signature Medallion Guaranteed, to the Seller Escrow
Agent prior to the Closing, for release from escrow and delivery to the
Purchaser Escrow Agent at Closing.
 
The Purchaser will have the responsibility of sending the certificates
representing the Shares, along with stock powers to the Transfer Agent for VETRO
to have the certificates transferred into the Purchaser’s name, and the
Purchaser shall be responsible for all costs involved in such transfer.
 
2.16  Representations. All of Seller’s and VETRO’s warranties and
representations made in this Agreement shall be true as of the Closing and shall
survive the Closing.
 
ARTICLE III
CLOSING
 
3.01  Closing for the Purchase of Common Stock. The Closing (the “Closing”) of
this transaction for the Shares of Common Stock being purchased will occur when
all of the documents and consideration described in Paragraphs 2.12 above and in
3.02 below, have been delivered or other arrangements have been made and agreed
to by the Parties. The Closing shall occur on or before the close of business on
May 5, 2014.
 
This Agreement can be terminated in the event of any material breach by either
Purchaser or Seller.


Agreement For The Purchase Of Common Stock-VETRO
 
5

--------------------------------------------------------------------------------

 
 
3.02     Documents and Payments to be Delivered at Closing. As part of the
Closing of the Common Stock purchase, those documents listed in 2.12 of this
Agreement, as well as the following documents, in form reasonably acceptable to
counsel to the Purchaser, shall have been delivered in escrow at least 48 hours
prior to the Closing:
 
(a)               By the Seller:
 
(i)           stock certificate or certificates, along with stock powers with
signature medallion guarantee acceptable to the Transfer Agent, representing the
Shares, endorsed in favor of the name or names as designated by Purchaser or
left blank;
 
(ii)           the resignation of the sole officer of VETRO;
 
(iii)           the resignation of the sole director of VETRO and the
appointment of new Directors as designated by the Purchasers;
 
(iv)           all of the business and corporate records of VETRO, including but
not limited to correspondence files, bank statements, checkbooks, savings
account books, minutes of shareholder and directors meetings or consents,
financial statements, shareholder listings, stock transfer records, agreements
and contracts that exist, FINRA and SEC correspondence and filings for or on
behalf of VETRO, EDGAR filing codes; and
 
(v)           such other documents of VETRO as may be reasonably required by
Purchaser.
 
(b)               By Purchaser:
 
(i)           wire transfer to the Seller Escrow Account of a total of $375,000,
representing the full payment of the Purchase Price for the Shares.
 
ARTICLE IV
INVESTMENT INTENT:
 
The Purchaser represents warrants and represents to the Seller the following:
 
4.01     Transfer Restrictions. Purchaser agrees that the Shares being acquired
pursuant to this Agreement may be sold, pledged, assigned, hypothecated or
otherwise transferred, with or without consideration only pursuant to an
effective registration statement under the Securities Act of 1933, as amended
(the “Act”), or pursuant to an exemption from registration under the Act.
 
4.02     Investment Intent. The Purchaser is acquiring the Shares for its own
account for investment, and not with a view toward distribution thereof.
 
Agreement For The Purchase Of Common Stock-VETRO
 
6

--------------------------------------------------------------------------------

 
 
4.03     No Advertisement. The Purchaser acknowledges that the Shares have been
offered to them in direct communication between them and Seller, and not through
any advertisement of any kind.
 
4.04     Knowledge and Experience. The Purchaser acknowledges that it has its
own legal and financial counsel to assist them in evaluating this purchase. The
Purchaser acknowledges that it has sufficient business and financial experience,
and knowledge concerning the affairs and conditions of VETRO so that it can make
a reasoned decision as to this purchase of the Shares and is capable of
evaluating the merits and risks of this purchase.
 
4.05     Restrictions on Transferability. The Purchaser is aware of the
restrictions of transferability of the Shares and further understands that the
certificates will bear a legend similar to the following:
 
THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), IN RELIANCE
UPON THE EXEMPTION FROM REGISTRATION PROVIDED IN SECTIONS 4(1) AND 4(2) AND
REGULATION D UNDER THE ACT. AS SUCH, THE PURCHASE OF THIS SECURITY WAS MADE WITH
THE INTENT OF INVESTMENT AND NOT WITH A VIEW FOR DISTRIBUTION. THEREFORE, ANY
SUBSEQUENT TRANSFER OF THIS SECURITY OR ANY INTEREST THEREIN WILL BE UNLAWFUL
UNLESS IT IS REGISTERED UNDER THE ACT OR UNLESS AN EXEMPTION FROM REGISTRATION
IS AVAILABLE.
 
4.06     Future Business of VETRO. The Purchaser represents that after the
Closing of this transaction, the Purchaser intends that VETRO will acquire
additional assets and/or businesses.
 
4.07     Anti-Money Laundering, Anti-Corruption and Anti-Terrorism Laws. The
Purchaser confirms that the funds representing the Purchase Price will not
represent proceeds of crime for the purpose of any applicable anti-money
laundering or anti-terrorist legislation or regulation; and the Purchaser is in
compliance with, and have not previously violated, the Patriot Act of 2001, as
amended through the date of this Agreement, to the extent applicable to the
Purchaser and all other applicable anti-money laundering, anti-corruption and
anti-terrorism laws and regulations.
 
4.09     Representations. All of Purchaser’s warranties and representations
shall be true as of the Closing and all such representations shall survive the
Closing.
 
ARTICLE V
REMEDIES
 
5.01    Arbitration. Any controversy of claim arising out of, or relating to,
this Agreement, or the making, performance, or interpretation thereof, shall be
settled by arbitration in New York, in accordance with the Rules of the U.S.
Arbitration Association then existing, and judgment on the arbitration award may
be entered in any court having jurisdiction over the subject matter of the
controversy.
 
Agreement For The Purchase Of Common Stock-VETRO
 
7

--------------------------------------------------------------------------------

 
 
5.02  Termination. In addition to any other remedies, the Purchaser may
terminate this Agreement, if at the Closing, the Seller has failed to comply
with all material terms of this Agreement, has failed to supply any documents
required by this Agreement unless they do not exist, or has failed to disclose
any material facts which could have a substantial effect on any part of this
transaction.
 
5.03  Indemnification. From and after the Closing, the parties, jointly and
severally, agree to indemnify the other against all actual losses, damages and
expenses caused by (i) any material breach of this Agreement by them or any
material misrepresentation contained herein, or (ii) any misstatement of a
material fact or omission to state a material fact required to be stated herein
or necessary to make the statements herein not misleading.
 
5.04  Indemnification Non-Exclusive. The foregoing indemnification provision is
in addition to, and not derogation of any statutory, equitable or common law
remedy any party may have for breach of representation, warranty, covenant or
agreement.
 
ARTICLE VI
MISCELLANEOUS
 
6.01  Captions and Headings. The article and paragraph headings throughout this
Agreement are for convenience and reference only, and shall in no way be deemed
to define, limit, or add to the meaning of any provision of this Agreement.
 
6.02  No Oral Change. This Agreement and any provision hereof, may not be
waived, changed, modified, or discharged, orally, but only by an agreement in
writing signed by the party against whom enforcement of any waiver, change,
modification, or discharge is sought.
 
6.03  Non Waiver. Except as otherwise expressly provided herein, no waiver of
any covenant, condition, or provision of this Agreement shall be deemed to have
been made unless expressly in writing and signed by the party against whom such
waiver is charged; and (i) the failure of any party to insist in any one or more
cases upon the performance of any of the provisions, covenants, or conditions of
this Agreement or to exercise any option herein contained shall not be construed
as a waiver or relinquishment for the future of any such provisions, covenants,
or conditions, (ii) the acceptance of performance of anything required by this
Agreement to be performed with knowledge of the breach or failure of a covenant,
condition, or provision hereof shall not be deemed a waiver of such breach or
failure, and (iii) no waiver by any party of one breach by another party shall
be construed as a waiver with respect to any other or subsequent breach.
 
6.04  Time of Essence. Time is of the essence of this Agreement and of each and
every provision hereof.
 
6.05  Entire Agreement. This Agreement, including any and all attachments
hereto, if any, contain the entire Agreement and understanding between the
parties hereto, and supersede all prior agreements and understandings.


Agreement For The Purchase Of Common Stock-VETRO
 
8

--------------------------------------------------------------------------------

 
 
6.06  Partial Invalidity. In the event that any condition, covenant, or other
provision of this Agreement is held to be invalid or void by any court of
competent jurisdiction, it shall be deemed severable from the remainder of this
Agreement and shall in no way affect any other condition, covenant or other
provision of the Agreement. If such condition, covenant, or other provision is
held to be invalid due to its scope or breadth, it is agreed that it shall be
deemed to remain valid to the extent permitted by law.
 
6.07  Significant Changes. The Seller understands that significant changes may
be made in the capitalization and/or stock ownership of VETRO, which changes
could involve a reverse stock split and/or the issuance of additional shares,
thus possibly having a negative effect on the percentage of ownership and/or
number of shares owned by present shareholders of VETRO.
 
6.08  Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile signatures will
be acceptable to all parties.
 
6.09  Notices. All notices, requests, demands, and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
on the date of service if served personally on the party to whom notice is to be
given, or on the third day after mailing if mailed to the party to whom notice
is to be given, by first class mail, registered or certified, postage prepaid,
or on the second day if faxed, and properly addressed or faxed as follows:
 
If to the Seller:
 
Tatiana Fumioka
______________
_________________
Phone:______________
Email:_______________
 
If to the Purchaser:
 
ANVI Global, Inc.
845 Third Avenue, 11th floor
New York, NY 10017
Attn: Laxmi Prasad, Nominated Attorney Signatory
Email: laxmi.prasad@SIRIAMC.COM
 
6.10  Binding Effect. This Agreement shall inure to and be binding upon the
heirs, executors, personal representatives, successors and assigns of each of
the parties to this Agreement.
 
6.11  Effect of Closing. All representations, warranties, covenants, and
agreements of the parties contained in this Agreement, and in any instrument,
certificate, opinion, or other writing provided for in it, shall be true and
correct as of the Closing and shall survive the Closing.


Agreement For The Purchase Of Common Stock-VETRO
 
9

--------------------------------------------------------------------------------

 
 
6.12  Mutual Cooperation. The parties hereto shall cooperate with each other to
achieve the purpose of this Agreement, and shall execute such other and further
documents and take such other and further pre-Closing and post-Closing actions
as may be necessary or convenient to effect the transaction described herein.
 
6.13  Governing Law. This Agreement and the rights of the Parties hereunder
shall be governed by and construed in accordance with the Laws of the State of
Nevada (regardless of its conflict of laws principles), including all matters of
construction, validity, performance and enforcement and without giving effect to
the principles of conflict of laws.
 
6.14  Exclusive Jurisdiction and Venue. The Parties agree that the Courts of the
State of New York shall have sole and exclusive jurisdiction and venue for the
resolution of all disputes arising under the terms of this Agreement and the
Transactions contemplated herein.
 
6.15  Attorneys Fees. In the event any Party hereto shall commence legal
proceedings against the other to enforce the terms hereof, or to declare rights
hereunder, as the result of a breach of any covenant or condition of this
Agreement, the prevailing party in any such breach of an covenant or condition
of this Agreement, the prevailing party in any such proceeding shall be entitled
to recover from the losing party its costs of suit, including reasonable
attorneys’ fees, as may be fixed by the court.
 
IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties hereto
as of the date first written above.
 

 
SELLER: TATIANA FUMIOKA
                 
PURCHASER: ANVI GLOBAL, INC.
           
By:
/s/ Laxmi Prasad      
Laxmi Prasad, Nominated Attorney Signatory
           
COMPANY: VETRO, INC.
               
Tatiana Fumioka, CEO
 

 
 
Agreement For The Purchase Of Common Stock-VETRO
 
10

--------------------------------------------------------------------------------